PER CURIAM.
Appellant and the state reached an agreement whereby in exchange for a plea of no contest the state would recommend a sentence that did not exceed the maximum permitted guideline range of 12 years. The court accepted the plea as voluntary and imposed a sentence of ten years incarceration, followed by two years of community control and finally three years probation. After the appellant was sentenced the su*161preme court determined in another ease that a sentence of incarceration in the Department of Corrections plus community control is a departure from the guidelines even if the total sentence does not exceed the maximum period of incarceration which could have been imposed. State v. Davis, 630 So.2d 1059 (Fla.1994).
The sentence is vacated and we remand for resentencing.
SENTENCE VACATED.
PETERSON, DIAMANTIS and THOMPSON, JJ., concur.